UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KAREN EUBANKS,

                               Plaintiff,

         against
                                                        CIVIL ACTION NO.: 18 Civ. 7877 (VEC) (SLC)

                                                                           ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION, et
al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         In light of the parties’ notice that they do not jointly request a settlement conference

(ECF No. 37), they are reminded to move forward in accordance with the Revised Case

Management Plan (ECF No. 31).

         The attorneys who appeared as Limited Discovery Counsel for Ms. Eubanks notified

the Court that the limited discovery and their appearances have concluded. (ECF Nos. 32–

35). Ms. Eubanks is reminded that she may seek assistance from the New York Legal Assistance

Group.     Additional information can be found online at nysd.uscourts.gov/attorney/legal-

assistance; by calling to schedule an appointment for a consultation at 212-659-6190; or visiting

in person during office hours at 40 Centre Street, Room LL22, New York, New York 10007. In

addition, the United States District Court for the Southern District of New York has a Pro Se Intake

Unit with information to assist individuals who are representing themselves in the Southern

District without the assistance of an attorney. Additional information can be found online at

nysd.uscourts.gov/prose; by calling 212-805-0175; or visiting in person at 40 Centre Street, Room

105, New York, New York 10007.
         The Clerk of Court is respectfully directed to mail a copy of this order to Ms. Eubanks

at the address below.


Dated:          New York, New York
                February 20, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge


Mail To:        Karen Eubanks
                70 Lasalle Ave.
                New York, NY 10027




                                                2
